DETAILED ACTION
	Claims 1, 7, 12, 17, 20 are amended.
	Claims 2 and 13 are cancelled.
	The Double Patent rejection made upon claims 1-20 is withdrawn based upon the Terminal Disclaimer filed and approved on 4/6/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments filed on 4/6/22 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below. 

Allowable Subject Matter
Claims 7 and 17 are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US (20030186650) in view of Li e al US (20070216545) and in further view of Seo et al US (20120189077).

(Currently Amended) Regarding claim 1, Liu et al teaches a method of operating an electronic device in a multiple-input multiple-output (MIMO) wireless communication system (see paragraph [0027], the communication units are part of a Multiple-Input, Multiple-Output (MIMO) system), the method comprising: receiving a signal over a channel (see paragraph [0060], By ascertaining certain propagation characteristics of the actual communications channel (multiple-antenna channel) at one communication unit and another communications unit); decomposing the channel into a plurality of virtual channels (see paragraph [0060], The communication units use at least their respective portions of the propagation information to decompose the actual communications channel into multiple virtual sub-channels over which communication signals are transmitted), wherein at least one of the plurality of virtual channels has a rank lower than that of the channel (see paragraph [0013], virtual channels are given various weights).  Although Liu teaches the limitations above they fail to explicitly teach the detection of symbols and decoding as further recited in the claim.  Conversely Li et al teaches such limitations; performing symbol detection on each of the plurality of virtual channels (see Fig. 10 and paragraphs [0057]-[0058], the virtual channel is established between the set of to-be coded symbols and the set of reference symbols. In one embodiment, the to-be coded symbols are a bitplane of to-be coded bits, and the set of reference symbols is a bitplane of reference bits. Next, a prescribed number of context categories are established for the virtual channel using a set of prior coded symbols (process action 902). These prior coded symbols can be bitplanes of prior coded bits. Once the context categories have been established, the virtual channel is divided into multiple sub-channels each dedicated to one of the context categories (process action 904); obtaining values for the channel from the symbol detection (see paragraph [0058], reference symbols and prior coded symbols are obtained); and performing decoding using the values to output a decoded symbol value for the received signal (see paragraph [0058], A log likelihood of each coded symbol is computed using the reference symbols and the corresponding virtual sub-channel error characteristic (process 1008). Finally, the coded symbols are decoded using a channel decoder to remove the errors of the virtual channel (process action 1010).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the detecting of symbols and decoding as taught by Li et al.  The motivation for this would have been to create efficient communication in a network and reduce errors (see paragraph [0002]).  Although Liu and Li et al teach the limitations above they fail to explicitly teach rank corresponding to MIMO layers as further recited in the claim.  Conversely Seo et al teaches such limitations; and wherein the rank corresponds to a number of layers used for MIMO transmission (see paragraph [0088], a `rank` for MIMO transmission refers to the number of paths which can independently transmit signals in a specific time point and a specific frequency resource, and `the number of layers` refers to the number of signal streams transmitted to the respective paths. Generally, since a transmitting end transmits layers corresponding in number to ranks used for signal transmission, rank has the same meaning as the number of layers unless particularly mentioned).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu and Li with the rank corresponding to MIMO layers as taught by Seo et al.  The motivation for this would have been to dynamically switch communication modes (see paragraph [0008]).  
Regarding claims 3 and 14, Liu further teaches wherein, in decomposing the channel, a different combination of layers, from among the layers of the channel, is preprocessed for each of the plurality of virtual channels (see paragraph [0008], a propagation matrix is used to process the virtual channels).
Regarding claims 5 and 15, Liu further teaches wherein symbol detection is performed using respective symbol detectors (see paragraphs [0007]-[0008], Using the respective portions of the propagation matrix information, the communications units cooperatively render the communications channel into virtual sub-channels, thereby increasing the bit rate or throughput).
Regarding claims 6 and 16, Liu further teaches wherein each of the symbol detectors has a lower rank than that of the channel (see paragraphs [0015]-[0016], each matrix of propagation coefficients has different weights associated for various signals (symbols)).
Regarding claim 8, Liu teaches wherein the symbol detectors comprise at least one of a maximum likelihood detector (see paragraph [0058], The de-correlated base-band received signal vector, {circumflex over (r)}, may then be processed using a maximum likelihood ("ML") detector), zero-forcing (ZF) detector, minimum mean square error (MMSE) detector, ZF/MMSE-successive interference cancellation detector, and sphere decoder detector. 
(Currently Amended) Regarding claim 12, Liu et al teaches an electronic device, comprising: a processor; and a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor to: receive a signal over a channel (see paragraph [0060], By ascertaining certain propagation characteristics of the actual communications channel (multiple-antenna channel) at one communication unit and another communications unit); decompose the channel into a plurality of virtual channels (see paragraph [0060], The communication units use at least their respective portions of the propagation information to decompose the actual communications channel into multiple virtual sub-channels over which communication signals are transmitted). Although Liu teaches the limitations above they fail to explicitly teach the detection of symbols and decoding as further recited in the claim.  Conversely Li et al teaches such limitations; perform symbol detection on each of the plurality of virtual channels (see Fig. 10 and paragraphs [0057]-[0058], the virtual channel is established between the set of to-be coded symbols and the set of reference symbols. In one embodiment, the to-be coded symbols are a bitplane of to-be coded bits, and the set of reference symbols is a bitplane of reference bits. Next, a prescribed number of context categories are established for the virtual channel using a set of prior coded symbols (process action 902). These prior coded symbols can be bitplanes of prior coded bits. Once the context categories have been established, the virtual channel is divided into multiple sub-channels each dedicated to one of the context categories (process action 904); obtain values for the channel (see paragraph [0058], reference symbols and prior coded symbols are obtained); and perform decoding using the values to output a decoded symbol value of the received signal (see paragraph [0058], A log likelihood of each coded symbol is computed using the reference symbols and the corresponding virtual sub-channel error characteristic (process 1008). Finally, the coded symbols are decoded using a channel decoder to remove the errors of the virtual channel (process action 1010) wherein at least one of the plurality of virtual channels has a rank lower than that of the channel (see paragraph [0013], virtual channels are given various weights).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the detecting of symbols and decoding as taught by Li et al.  The motivation for this would have been to create efficient communication in a network and reduce errors (see paragraph [0002]).  Although Liu and Li et al teach the limitations above they fail to explicitly teach rank corresponding to MIMO layers as further recited in the claim.  Conversely Seo et al teaches such limitations; and wherein the rank corresponds to a number of layers used for MIMO transmission (see paragraph [0088], a `rank` for MIMO transmission refers to the number of paths which can independently transmit signals in a specific time point and a specific frequency resource, and `the number of layers` refers to the number of signal streams transmitted to the respective paths. Generally, since a transmitting end transmits layers corresponding in number to ranks used for signal transmission, rank has the same meaning as the number of layers unless particularly mentioned).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu and Li with the rank corresponding to MIMO layers as taught by Seo et al.  The motivation for this would have been to dynamically switch communication modes (see paragraph [0008]). 
Regarding claim 20, Liu teaches a multiple-input multiple-output symbol detector of an electronic device, the multiple-input multiple-output symbol detector comprising: one or more preprocessors configured to decompose a channel (see paragraph [0060], The communication units use at least their respective portions of the propagation information to decompose the actual communications channel into multiple virtual sub-channels over which communication signals are transmitted.), over which a signal is received (see paragraph [0060], By ascertaining certain propagation characteristics of the actual communications channel (multiple-antenna channel) at one communication unit and another communications unit), into a plurality of virtual channels (see paragraph [0060], The communication units use at least their respective portions of the propagation information to decompose the actual communications channel into multiple virtual sub-channels over which communication signals are transmitted.) wherein at least one of the plurality of virtual channels has a rank lower than that of the channel (see paragraph [0013], virtual channels are given various weights). Although Liu teaches the limitations above they fail to explicitly teach the detection of symbols and decoding as further recited in the claim.  Conversely Li et al teaches such limitations; a plurality of symbol detectors configured to perform symbol detection on each of the plurality of virtual channels (see Fig. 10 and paragraphs [0057]-[0058], the virtual channel is established between the set of to-be coded symbols and the set of reference symbols. In one embodiment, the to-be coded symbols are a bitplane of to-be coded bits, and the set of reference symbols is a bitplane of reference bits. Next, a prescribed number of context categories are established for the virtual channel using a set of prior coded symbols (process action 902). These prior coded symbols can be bitplanes of prior coded bits. Once the context categories have been established, the virtual channel is divided into multiple sub-channels each dedicated to one of the context categories (process action 904); a combiner configured to obtain values for the channel (see paragraph [0058], reference symbols and prior coded symbols are obtained); and a decoder configured to decode the values and output a decoded symbol value of the received signal (see paragraph [0058], A log likelihood of each coded symbol is computed using the reference symbols and the corresponding virtual sub-channel error characteristic (process 1008). Finally, the coded symbols are decoded using a channel decoder to remove the errors of the virtual channel (process action 1010).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the detecting of symbols and decoding as taught by Li et al.  The motivation for this would have been to create efficient communication in a network and reduce errors (see paragraph [0002]). Although Liu and Li et al teach the limitations above they fail to explicitly teach rank corresponding to MIMO layers as further recited in the claim.  Conversely Seo et al teaches such limitations; and wherein the rank corresponds to a number of layers used for MIMO transmission (see paragraph [0088], a `rank` for MIMO transmission refers to the number of paths which can independently transmit signals in a specific time point and a specific frequency resource, and `the number of layers` refers to the number of signal streams transmitted to the respective paths. Generally, since a transmitting end transmits layers corresponding in number to ranks used for signal transmission, rank has the same meaning as the number of layers unless particularly mentioned).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu and Li with the rank corresponding to MIMO layers as taught by Seo et al.  The motivation for this would have been to dynamically switch communication modes (see paragraph [0008]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu US (20030186650) in view of Li e al US (20070216545) in view of Seo et al US (20120189077) and in further view of Scharf et al US (20100329402).  
Regarding claim 4, Liu,  Li et al and Seo et al teaches all the limitations of claim 1 from which claim 4 depends on, however they fail to explicitly teach interference schemes as further recited in the claim.  Conversely Scharf et al teaches such limitations; wherein the channel is decomposed via a signal preprocessing scheme comprising at least one of interference whitening, interference cancellation (see claim 7, a receiver configured to decompose a received signal into a plurality of signal paths, including one or more multiple-access interference ("MAI")-channel paths; a weighted decision combiner configured to apply a weight to each of the one or more MAI-channel paths to produce one or more weighted MAI-channel signals; and a cancellation operator for subtracting one or more of the weighted MAI channel signals from the received signal to create an interference canceled signal), interference ignorance, and block based interference whitening.  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective date of the invention to have combined the teachings of Liu, Li and Seo with the use of an interference scheme as taught by Scharf et al.  The motivation for this would have been to cancel interference in a MIMO system (see paragraph [0012]).  


Claims 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US (20030186650) in view of Li e al US (20070216545) in view of Seo et al US (20120189077) and in further view of Masui et al US (20090034664).  
Regarding claim 9, Li et al further teaches wherein the output from each of the symbol detectors comprises initial log likelihood ratio (LLR) values (see paragraphs [0043], [0058], A log likelihood of each coded symbol is computed using the reference symbols and the corresponding virtual sub-channel error characteristic (process 1008)).  Although Li et teaches the limitations above they fail to explicitly teach a Euclidean distance as further recited in the claim.  Conversely Masui et al teaches such limitations; or Euclidean distance (ED) values for a respective combination of layers, from among the layers of the channel (see paragraph [0017], The Euclidean distance for each of 16 types of symbol candidates is calculated by combining the squared Euclidean distance from z.sub.3 and the squared Euclidean distance from z.sub.4).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu, Li and Seo with the use of Euclidean distances as taught by Masui et al.  The motivation for this would have been to improve channel estimation in a network (see paragraph [0027]).   
Regarding claim 10, Li et al further teaches wherein, when the output comprises LLR values, the output is combined using LLR summation, LLR mean, or LLR selection (see paragraphs [0057]-[0058]). 
Regarding claim 11, Masui further teaches wherein, when the output comprises ED values, the output is combined using ED combining (see paragraph [0017], The Euclidean distance for each of 16 types of symbol candidates is calculated by combining the squared Euclidean distance from z.sub.3 and the squared Euclidean distance from z.sub.4).
Regarding claim 18, Li et al further teaches wherein the output from each of the symbol detectors comprises initial LLR values (see paragraphs [0043], [0058], A log likelihood of each coded symbol is computed using the reference symbols and the corresponding virtual sub-channel error characteristic (process 1008)).  Although Li et teaches the limitations above they fail to explicitly teach a Euclidean distance as further recited in the claim.  Conversely Masui et al teaches such limitations; or Euclidean distance (ED) values for a respective combination of layers, from among the layers of the channel (see paragraph [0017], The Euclidean distance for each of 16 types of symbol candidates is calculated by combining the squared Euclidean distance from z.sub.3 and the squared Euclidean distance from z.sub.4).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu, Li and Seo with the use of Euclidean distances as taught by Masui et al.  The motivation for this would have been to improve channel estimation in a network (see paragraph [0027]).   
Regarding claim 19, Li et al further teaches wherein: when the output comprises initial LLR values, the output is combined using LLR summation, LLR mean, or LLR selection (see paragraphs [0057]-[0058]).  Although Li teaches the limitations above they fail to explicitly teach Euclean distance as further recited in the claim.  Conversely Masui et al teaches such limitations; and when the output comprises ED values, the output is combined using ED combining (see paragraph [0017], The Euclidean distance for each of 16 types of symbol candidates is calculated by combining the squared Euclidean distance from z.sub.3 and the squared Euclidean distance from z.sub.4). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu, Li and Seo with the use of Euclidean distances as taught by Masui et al.  The motivation for this would have been to improve channel estimation in a network (see paragraph [0027]).   

Remarks
	The Applicant argues:
		Liu fails to disclose how a weight of a virtual channel compares to a weight of a channel decomposed to create a virtual channel.
	In response, the Examiner respectfully submits:
		The rejection is maintained as Liu does in fact teach the limitation as broadly claimed by the Applicant. Looking at paragraph [0016] of Liu, he teaches that the weight is calculated based upon a mathematical decomposition of the original air interface.  Therefore, a comparison is in fact done between the virtual channels and the channel in which they are decomposed from and appropriate lower weights are given to each virtual channel which would have a lower rank then the combined regular channel/air interface.  Therefore the rejection is maintained.  
The Applicant argues:
		Liu fails to provide any disclosure relating to channel ranks corresponding to a number of layers for MIMO transmission.
	In response, the Examiner respectfully submits:
		This argument is moot in view of new grounds of rejection.  Please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478